Citation Nr: 1222886	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  05-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1977 to April 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the Veteran's disability rating for bilateral hearing loss to 10 percent, effective August 12, 2004.  

When this case was initially before the Board in November 2008, the Board denied entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  The Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2010 order, granted the parties' Joint Motion for Remand, vacating the Board's November 2008 decision and remanding the case for compliance with the terms of the Joint Motion.  When this case was again before the Board in September 2010 and May 2011, it was remanded for further development.  In a February 2011 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 20 percent, effective December 3, 2010.  

Thereafter, in a March 2012 rating decision, the RO assigned a 10 percent rating for the Veteran's bilateral hearing loss as of April 13, 2001, and a 20 percent rating as of March 6, 2004.  A further discussion of the procedural history is set forth below.


FINDINGS OF FACT

1.  On VA examination in September 2004, the Veteran's bilateral hearing loss was manifested by speech recognition of 80 percent in the right ear and 76 percent in the left ear and an average pure tone threshold loss of 49 decibels in the right ear and 56 decibels in the left ear.   

2.  On VA examination in December 2010, the Veteran's bilateral hearing loss was manifested by speech recognition of 72 percent in the right ear and 72 percent in the left ear and an average pure tone threshold loss of 56 decibels in the right ear and 63 decibels in the left ear.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.85 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the RO sent the Veteran letters in August 2004 and April 2005, advising him of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in September 2004 and December 2010, with an addendum dated in January 2011, in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss disability as they include an interview with the Veteran, a review of the record, and a full objective physical examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged the bilateral hearing loss has worsened in severity since the December 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Moreover, the Board is satisfied that there has been compliance with its September 2010 and May 2011 remand directives in completing all requested development and attempting to obtain any outstanding private or VA treatment records, as well as obtaining the SSA records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Increased Rating Claim

Procedural History

Due to action taken in a March 2012 rating decision, during the pendency of this appeal, a discussion of the procedural history is warranted in this case.  The RO granted the Veteran service connection for left ear hearing loss in May 1981 and assigned a 0 percent evaluation from April 9, 1980.  The Veteran appealed, and in August 1982 the Board affirmed this determination with respect to the left ear hearing loss.  

On April 13, 2001, the Veteran submitted a claim for an increased rating for left ear hearing loss and a claim for service connection for right ear hearing loss.  The RO denied these claims in February 2002, and the Veteran perfected an appeal to the Board.  During the pendency of the appeal, in May 2003 the RO granted service connection for right ear hearing loss from April 13, 2001, and continued a 0 percent evaluation for bilateral hearing loss.  In an April 15, 2004 decision, the Board denied the claim for an increased (compensable) disability rating for bilateral hearing loss.  Evidence considered by the Board at that time included an audiogram dated March 16, 2001 from Northwest Alabama Ear, Nose and Throat, Inc. and VA examination reports dated November 30, 2001 and April 8, 2003.  The Board's April 2004 decision was final when issued.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100(a) (2011); see Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004) (holding that the plain language of 38 U.S.C. § 7103(a) and 38 C.F.R. § 20.1100(a) dictate that a Board decision is final on date stamped on the face of the decision absent an order for reconsideration by the Chairman of the Board); Donovan v. West, 158 F.3d 1377, 1382 (Fed. Cir. 1998) (same).  Notably, reconsideration of the decision was not ordered according to 38 U.S.C.A. § 7103(a) and 38 C.F.R. § 20.1100(a).  In addition, the Veteran did not file an appeal of the April 15, 2004 Board decision with the United States Court of Appeals for Veterans' Claims (CAVC).  38 U.S.C.A. § 7266 (West 2002).  

On August 12, 2004, the Veteran filed a claim for an increased (compensable) rating for his service-connected bilateral hearing loss.  The December 2004 rating decision at issue in this appeal increased the Veteran's rating to 10 percent, effective from August 12, 2004, the date of receipt of his claim for an increased rating.  

In November 2008, the Board denied the Veteran's claim for a disability rating higher than 10 percent, and the Veteran appealed to the Court.  The Court vacated the Board's November 2008 decision and remanded the claim for additional development.  The Board remanded the case in September 2010 and May 2011.  In a February 2011 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 20 percent, effective from December 3, 2010, the date of a VA examination.  

Subsequently, in a March 2012 rating decision the RO assigned a 10 percent rating for the Veteran's bilateral hearing loss as of April 13, 2001, and a 20 percent rating as of March 6, 2004.  The RO stated that April 13, 2001 was the date of the Veteran's claim for an increased rating.  The RO based the 10 percent evaluation upon a private audiological evaluation from ENT Associates of Alabama dated March 16, 2001.  

However, the prior final Board decision dated in April 2004, which considered the Veteran's claim submitted in April 2001, including the March 2001 audiogram and VA audiograms dated in November 2001 and April 2003, determined that the Veteran was not entitled to an initial compensable rating for bilateral hearing loss.  The April 2004 Board decision is final, and the Veteran's claim for an increased rating in the current appeal was not received until August 2004.  Therefore, the RO's determination that the date of receipt of the claim was April 13, 2001 appears to have been in error.  

Similarly, the March 6, 2004 effective date for the 20 percent rating was based on a private audiological evaluation from ENT Associates of Alabama.  This determination was also improper.  First, the date of the private audiogram was actually August 6, 2004, not March 6, 2004, and, as will be discussed in greater detail below, the audiological evaluations performed by ENT Associates of Alabama, including those in March 2001 and August 2004, were not conducted in accordance with 38 C.F.R. § 4.85(a).  This was noted in the March 2012 rating decision; however, the private test results were still used in awarding the higher ratings effective in April 2001 and March 2004.  Nevertheless, the Board will not disturb the RO's March 2012 determination because it is favorable to the Veteran.  

In light of the finality of the April 2004 Board decision, the Board is precluded from reconsidering the evidence that was the subject of that decision, including the private March 2001 audiogram and the VA audiograms dated in November 2001 and April 2003.  As noted above, the Veteran's current claim for an increased rating was received in August 2004.    


Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The Veteran's hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 (2011).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

As an initial matter, the Veteran has submitted audiological evaluations from ENT Associates of Alabama dated in August 2004, June 2006, June 2009, and April 2010.  Pursuant to the September 2010 remand directives, John Gerwin, M.D. and Tammy Ellis, MS, CCC-A, both of  ENT Associates of Alabama, were contacted and asked whether the evaluations were performed using a controlled speech discrimination test (Maryland CNC) and a puretone threshold audiometry test.  These requirements are delineated in 38 C.F.R. § 4.85(a) and must be used in evaluating hearing impairment for VA purposes.  They responded to this inquiry in February 2011, and stated that they could only assume these evaluations were conducted using CID Auditory Test W-22 (PB word lists) or the NU Auditory Test # 6 (Auditec of St. Louis) since that is what is available in their office.  As these tests are not in accordance with the requirements set forth in 38 C.F.R. § 4.85 for evaluating hearing impairment, the Board will not consider the results of the private audiological evaluations dated from August 2004 to April 2010 from ENT Associates of Alabama in rating the Veteran's claim.  

As noted above, as of March 6, 2004, the RO determined the Veteran is entitled to a 20 percent rating for his bilateral hearing loss disability.  A September 2004 VA audiological evaluation shows the Veteran's puretone thresholds to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
60
80
LEFT
30
30
30
65
100

The average puretone threshold was 49 decibels in the right ear and 56 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent for the right ear and 76 percent for the left ear.

Using Table VI of 38 C.F.R. § 4.85, with respect to the Veteran's right ear, the score for his speech discrimination test (80%) and the average score for his audiometric test (49) intersect to yield the hearing acuity "numeric designation" of Roman numeral III.  Similarly, the test scores for his left ear (speech discrimination of 76% and average audiometric score of 56) intersect to yield a hearing acuity "numeric designation" of Roman numeral IV.  Those Roman numerals are then applied to Table VII in 38 C.F.R. § 4.85, which sets forth the percentage evaluation for hearing impairment under Diagnostic Code 6100.  Using Roman numeral III for the better ear and Roman numeral IV for the poorer ear, the result is a 10 percent disability rating.  Since a 20 percent disability rating is already assigned to the Veteran's hearing loss disability, no increased rating is warranted.  

The most recent VA audiological evaluation was conducted in December 2010, and as a consequence of a September 2010 Board remand.  This examination shows the Veteran's puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
70
85
LEFT
55
35
40
75
105

The average puretone threshold was 56 decibels in the right ear and 63 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent, bilaterally.

Using Table VI of 38 C.F.R. § 4.85, with respect to the Veteran's right ear, the score for his speech discrimination test (72%) and the average score for his audiometric test (56) intersect to yield the hearing acuity "numeric designation" of Roman numeral V.  The test scores for his left ear (speech discrimination of 72% and average audiometric score of 63) intersect to yield a hearing acuity "numeric designation" of Roman numeral V.  Those Roman numerals are then applied to Table VII in 38 C.F.R. § 4.85, which sets forth the percentage evaluation for hearing impairment under Diagnostic Code 6100.  Using Roman numeral V for the better ear and Roman numeral V for the poorer ear, the result is a 20 percent disability rating.  Thus, no increased rating is warranted.  

In a January 2011 addendum to the December 2010 VA examination, the examiner  discussed the effects of the Veteran's bilateral hearing loss on his daily activities and his interactions with his wife.  The examiner noted that a person with the Veteran's degree of hearing loss would experience great difficulty in situations where there is background noise, when the speaker is not looking at him, and when the speaker has a soft of high pitched voice.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also held that audiometric testing in sound-controlled rooms like those provided during VA compensation examinations conducted throughout the course of this appeal are adequate testing grounds for rating purposes.  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

The Veteran has not offered any expert audiological medical evidence suggesting an audiometry test conducted in a sound-controlled room or environment produces inaccurate, misleading, or clinically unacceptable test results at any point during his appeal.  Nor has he offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.  

According to the results of his VA compensation examinations, the Veteran also does not have the type of exceptional hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b), so this regulation does not apply.

In addition to the VA and private treatment records, the Veteran is also in receipt of SSA disability benefits.  However, his SSA records indicate that these benefits are received for hip pain due to a motor vehicle accident and affective disorders.  He is not in receipt of SSA disability benefits as a result of his bilateral hearing loss.  Even if the Veteran were in receipt of SSA benefits for his bilateral hearing loss, the SSA finding, while certainly relevant and probative evidence to be considered, is not altogether dispositive of his claim for a higher rating for bilateral hearing loss.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

The Veteran also argues that it is clear that his hearing has worsened over the years.  The rating actions by the RO do reflect that the Veteran's hearing loss disability worsened because a higher rating was assigned.  But because the objective data from the tests required by the regulations does not yield a higher disability rating when applied against the required tables set forth in the VA regulations, a rating higher than 20 percent is not possible.  

In his substantive appeal, the Veteran argued that because he was exposed to extraordinary acoustic trauma during service, a rating higher is warranted.  But the rating is assigned based on objective evidence of the current severity of the disability, not the intensity of the event that caused it, because the rating is intended to reflect the average impairment in earning capacity in civilian occupations that results from the service-connected disability.  38 C.F.R. § 4.1.  

The Veteran states that when a thorough review is made of all the evidence in the record, he is confident that a higher rating will be awarded.  The Board has thoroughly reviewed all the evidence.  Unfortunately, when the law is applied to that evidence, a rating higher than 20 percent is not warranted.    

The Veteran's representative urges the application of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant); 38 C.F.R. §§ 3.102 (same), 4.3 (when after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant).  But reasonable doubt does not exist concerning the objective data of the hearing tests.  When that data is applied against the tables in the regulations, the resulting disability rating is incontrovertible.  By applying the required data against the required tables, no increase is warranted.  

Nor is extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) appropriate in this case.  In determining whether extraschedular consideration is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).   Here, the Veteran appeared for his VA hearing tests and usable data about his hearing acuity was obtained.  Thus, the Veteran's hearing loss is measurable, as contemplated by the rating schedule.  

But the record also contains additional evidence about the Veteran's hearing ability.  The Veteran's wife stated that she has noticed the veteran's hearing getting worse over the 19 years they have been married.  May 2005 Lay Statement by Veteran's Wife.  In particular, she reported that in the past when his hearing aids were not in, he would miss just a few things said to him, but now he misses 75 to 80 percent of what is said to him if he is not wearing his hearing aids.  She also pointed out that when he is not wearing his hearing aids that his speech is becoming more slurred and he mumbles.  May 2005 Lay Statement by Veteran's Wife.  The Veteran also submitted statements from J.R. and S.D. as to their observations of his difficulty hearing.  Lay evidence can be provided by a person who has no specialized education, training, or experience, but who knows the facts or circumstances and conveys those matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Veteran's wife. J.R., and S.D. are competent to provide such lay evidence.  And their evidence is credible because their observations do not reflect extraordinary circumstances for a person with a compensable bilateral hearing loss disability.  

The Veteran highlights a statement of his physician in a June 2006 report-namely, that with respect to his sensorineural hearing loss, the Veteran's prognosis is that there was no chance of improvement.  June 2006 Report by Dr. Goldberg.  The VA examiner in January 2011 also stated that a person with the Veteran's degree of hearing loss would experience great difficulty in situations where there is background noise, when the speaker is not looking at him, and when the speaker has a soft of high pitched voice.  But those statements do not indicate in any way that the Veteran's hearing loss disability is manifest in an extraordinary way.  

Since the Veteran's disability picture is not extraordinary and was adequately contemplated by the rating schedule, no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating is warranted.  Thun, 22 Vet. App. at 118 (once the Board determined that the claimant's disability picture was not characterized as an unusual one, it did not err in concluding that he was not entitled to referral for an extraschedular rating).   


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


